DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The newly amended title is accepted:
IMAGE PROCESSING APPARATUSFOR GENERATING MULTIPLEXED INFORMATION IN WHICH INFORMATION IS EMBEDDED IN AN IMAGE

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, and 13-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an image processing apparatus comprising: a memory storing instructions; and at least one processor executing the instructions cause the image processing apparatus to act as: a recognition unit configured to recognize an object within an image; and a layout unit configured to lay out information relating to an object recognized by the recognition unit in an area except for an object area for the recognized object within the image, wherein the layout unit has a first determination unit configured to determine whether the object area exists inside each divided area obtained by dividing the image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2004/0091132 to Eguchi et al. provides a method for embedding a digital watermark includes a step of inputting digital watermark information; a step of inputting an image; a step of dividing the image into a plurality of areas; a step of ordering the plurality of areas according to a predetermined ordering criterion; a step of embedding the digital watermark information over the plurality of areas that have been ordered; and a step of outputting an image with the digital watermark information embedded therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672